Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Lack of Unity
The Status of Claims 

Claims 1-8, 27, 31, 35, 44,53,57-58,94-96,127, and 129-130 are pending.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-5 drawn to a method for preparing a compound of Formula (C): 
    PNG
    media_image1.png
    58
    81
    media_image1.png
    Greyscale
 (C), or a salt thereof, the methods comprising coupling a compound of Formula (A):  
    PNG
    media_image2.png
    41
    58
    media_image2.png
    Greyscale
 (A), or a salt thereof. with a compound of Formula (B):  
    PNG
    media_image3.png
    60
    80
    media_image3.png
    Greyscale
 (B), or a salt thereof, in the presence of iron and copper;



Group II, claims 6-8,27, 31, 35, 44,53,57-58 , 129-130 drawn to a method of preparing a compound of Formula (II-3): 
    PNG
    media_image4.png
    101
    206
    media_image4.png
    Greyscale
 (II-3), or a salt thereof, the method comprising coupling a compound of Formula (II-1):  
    PNG
    media_image5.png
    83
    159
    media_image5.png
    Greyscale
 (II-1), or a salt thereof, with a compound of Formula (II-2):  
    PNG
    media_image6.png
    87
    109
    media_image6.png
    Greyscale
 (II-2), or a salt thereof, wherein: X1 and X3 are each independently a halogen or a leaving group; X2 is halogen, a leaving group, or -SRs; RS is hydrogen, halogen, or optionally substituted alkyl; and R8 is alkyl, optionally substituted carbocyclyl, optionally substituted aryl, optionally substituted heterocyclyl, optionally substituted heteroaryl, optionally substituted acyl, or an oxygen protecting group.







Group III, claim 94, drawn to a compound of Formula (I-II): 
    PNG
    media_image7.png
    156
    284
    media_image7.png
    Greyscale
 (I-Il), or a salt thereof, wherein:  
    PNG
    media_image8.png
    24
    297
    media_image8.png
    Greyscale
 R1 and R are each independently hydrogen, halogen, or optionally substituted alkyl; and RP4, RP5, and RP6 are independently hydrogen, optionally substituted alkyl, optionally substituted acyl, or an oxygen protecting group; optionally wherein two RP6 are joined with the intervening atoms to form optionally substituted heterocyclyl.

Group IV, claims 95-96 , drawn to a compound of Formula (I-9): 
    PNG
    media_image9.png
    115
    238
    media_image9.png
    Greyscale
 (I-9), or a salt thereof, wherein: X2 is halogen, a leaving group, or -SRs; Rt and R2 are each independently hydrogen, halogen, or optionally substituted alkyl; and RPS and RP6 are independently hydrogen, optionally substituted alkyl, optionally substituted 6 are joined with the intervening atoms to form optionally substituted heterocyclyl. and 
the compound of claim 95, wherein the compound is of Formula (I-9-S): 


    PNG
    media_image10.png
    115
    254
    media_image10.png
    Greyscale
 (I-9-S), .
Group V, claim 127 , drawn to a compound selected from the group consisting of: 
    PNG
    media_image11.png
    142
    445
    media_image11.png
    Greyscale
 and salts thereof.

	The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).

In the instant case, the invention of Group I is directed to the method for preparing a compound of Formula (C): 
    PNG
    media_image1.png
    58
    81
    media_image1.png
    Greyscale
 (C), or a salt thereof, the methods comprising coupling a compound of Formula (A):  
    PNG
    media_image2.png
    41
    58
    media_image2.png
    Greyscale
 (A), or a salt thereof. with a compound of Formula (B):  
    PNG
    media_image3.png
    60
    80
    media_image3.png
    Greyscale
 (B), or a salt thereof, in the presence of iron and copper;









    PNG
    media_image4.png
    101
    206
    media_image4.png
    Greyscale
 (II-3), or a salt thereof, the method comprising coupling a compound of Formula (II-1):  
    PNG
    media_image5.png
    83
    159
    media_image5.png
    Greyscale
 (II-1), or a salt thereof, with a compound of Formula (II-2):  
    PNG
    media_image6.png
    87
    109
    media_image6.png
    Greyscale
 (II-2), or a salt thereof,

However, they are unrelated to each other since the invention of Group I is the method of preparing a compound of Formula (C):while the invention of Group II is the method of preparing a compound of Formula (II-3); each of them has a different final product produced under different reaction conditions. Thus, there is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  




    PNG
    media_image1.png
    58
    81
    media_image1.png
    Greyscale
 (C), or a salt thereof, the methods comprising coupling a compound of Formula (A):  
    PNG
    media_image2.png
    41
    58
    media_image2.png
    Greyscale
 (A), or a salt thereof. with a compound of Formula (B):  
    PNG
    media_image3.png
    60
    80
    media_image3.png
    Greyscale
 (B), or a salt thereof, in the presence of iron and copper;
whereas the invention of Group III is directed to the compound of Formula (I-II):

    PNG
    media_image7.png
    156
    284
    media_image7.png
    Greyscale
.
	However, they are unrelated to each other since the invention of Group I is the 
method of preparing a compound of Formula (C):while the invention of Group III is the; the compound of Formula (I-II);they are two different inventions without any common relationship between them. Thus, there is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  






    PNG
    media_image1.png
    58
    81
    media_image1.png
    Greyscale
 (C), or a salt thereof, the methods comprising coupling a compound of Formula (A):  
    PNG
    media_image2.png
    41
    58
    media_image2.png
    Greyscale
 (A), or a salt thereof.with a compound of Formula (B):  
    PNG
    media_image3.png
    60
    80
    media_image3.png
    Greyscale
 (B), or a salt thereof, in the presence of iron and copper;
whereas the invention of Group V is directed to the a compound selected from the group consisting of : 
    PNG
    media_image11.png
    142
    445
    media_image11.png
    Greyscale
 and salts thereof.
	However, they are unrelated to each other since the invention of Group I is the 
method of preparing a compound of Formula (C):while the invention of Group V is the; the compounds of 
    PNG
    media_image11.png
    142
    445
    media_image11.png
    Greyscale
..They are two different inventions without any common relationship between them. Thus, there is no 

In the instant case, the invention of Group I is directed to the method for preparing a compound of Formula (C): 
    PNG
    media_image1.png
    58
    81
    media_image1.png
    Greyscale
 (C), or a salt thereof, the methods comprising coupling a compound of Formula (A):  
    PNG
    media_image2.png
    41
    58
    media_image2.png
    Greyscale
 (A), or a salt thereof. with a compound of Formula (B):  
    PNG
    media_image3.png
    60
    80
    media_image3.png
    Greyscale
 (B), or a salt thereof, in the presence of iron and copper;
whereas the invention of Group IV is directed to the compound of to a compoundof Formula (I-9): 
    PNG
    media_image9.png
    115
    238
    media_image9.png
    Greyscale
 (I-9),
	However, they are unrelated to each other since the invention of Group I is the 
method of preparing a compound of Formula (C):while the invention of Group IV is the; the compound of Formula (I-9);they are two different inventions without any common relationship between them. Thus, there is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  




Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said product,   and a use of  the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/8/2021